Citation Nr: 1125845	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty, inactive duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between May 1996 and August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the benefit sought on appeal.

The Veteran testified before a Veterans Law Judge in July 2007. A copy of the transcript of this hearing has been associated with the claims file.

In November 2008, the Board remanded this appeal for additional development, which was completed.  In December 2009, the Board remanded the appeal again for further development.  

The appeal is REMANDED to the RO.  


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  In July 2007, the Veteran testified at Board a personal hearing before a Veterans Law Judge, seated at the RO (i.e. Travel Board hearing).  A copy of the transcript of that hearing is of record.  In May 2011, the Board issued a letter, informing the Veteran that the Veterans Law Judge who presided at the July 2007 Travel Board hearing was no longer with the Board.  The letter advised the Veteran that she had the option to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2010).

In May 2011, the Veteran filed a response, indicating that that she wished to appear at another hearing before a Veterans Law Judge at the RO, conducted via video conference.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule a Board hearing from the RO before a Veterans Law Judge in Washington, DC, conducted via video conference.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

